Citation Nr: 1109482	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-43 770	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction subsequently was transferred back to the Veteran's home RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's bilateral hearing loss is related to his service.

2.  The evidence at least is in equipoise regarding whether the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Resolving all doubt in the Veteran's favor, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He contends that these disabilities are due to his in-service noise exposure.

Service connection may be established in several ways, including on a direct basis and on a presumptive basis.  Direct service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection for a disability, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The absence of documented hearing loss in service thus is not fatal to a service connection claim for such disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).

Presumptive service connection means that a disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed where a Veteran served 90 days or more and manifested a chronic disease, such as an organic disease of the nervous system like sensorineural hearing loss, to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Normal hearing is from 0 to 20 decibels, while higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For VA purposes, impaired hearing is considered a disability when:  (i) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, (2) the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or (iii) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD-214 reveals that he was a cannon crewmember.  

Service treatment records reflect the following.  The Veteran denied having any hearing loss or ear trouble prior to his entry into service in June 1985.  Yet there was impaired hearing, although it did not arise to the level of a disability for VA purposes, in the right ear at the 500 Hertz frequency.  Sometime after February 1986, the Veteran's hearing in both ears was within normal limits.  This was true again in February 1989 with one exception.  Impaired hearing in the right ear at 6000 Hertz was found.  In March 1989, the Veteran's hearing in both ears similarly was within normal limits with the following exceptions.  Impaired hearing in the left ear at 1000 and 2000 Hertz which did not arise to the level of a disability for VA purposes was found.  Hearing loss in the left ear at 6000 Hertz also was found.  The Veteran was assigned an H-1 hearing loss profile.  It was noted that he routinely was exposed to hazardous noise.

VA treatment records dated beginning in July 2006 document that the Veteran has hearing loss and wears hearing aids.

In his April 2008 claim, the Veteran stated that even though he wore ear plugs, his ears would ring for long periods of time every time "the big gun" was fired during service.  

The Veteran underwent a VA audiological examination in July 2008.  He reported difficulty understanding speech, especially in noise, for at least seven years.  He also reported tinnitus that occurs weekly and lasts for seconds for seven to eight years.  Finally, he reported military noise exposure but denied occupational and recreational noise exposure.  

The examiner reviewed the Veteran's service treatment records and claims file.  He then conducted relevant testing.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
60
60
55
55
50
LEFT
55
50
50
55
50

Speech recognition scores on the Maryland CNC Word List were 68 percent for the right ear and 80 percent for the left ear.  These scores were noted to be reflective of poor word recognition ability in the right ear and good word recognition ability in the left ear.  The examiner indicated that the pure tone thresholds and the speech recognition scores were "in poor agreement" and that "overall reliability is poor."

Nevertheless, the examiner diagnosed the Veteran with bilateral moderate to moderately severe sensorineural hearing loss in addition to bilateral tinnitus.  He finally rendered the following opinions.  It is less likely than not that the Veteran's right ear hearing loss is due to military exposure because his service treatment records indicated normal hearing therein shortly before discharge.  It is as likely as not that the Veteran's left ear hearing loss is due, in part, to military noise exposure because service treatment records document the onset of hearing loss therein.  The amount of hearing loss attributed to service, however, is equal to the amount in the March 1989 audiogram, which was nondisabling for VA purposes.  Finally, it is less likely than not that the Veteran's tinnitus is due to military noise exposure because the date of onset reported by the Veteran does not coincide with his service.

VA treatment records dated after this July 2008 audiological examination reference the fact that the Veteran's hearing is not grossly impaired.

In his October 2008 notice of disagreement (NOD), the Veteran indicated that he continues to have ringing in his ears, which lasts approximately 10 to 15 minutes and causes headaches, often.  He noted that he has worn hearing aids in both ears since August 2005 and that before that he constantly had to ask people to repeat themselves and had to turn up the television volume louder than normal.  He concluded by noting that live ammunition was fired during in-service training, and conveying his belief that this is what caused his hearing loss.

The Board finds that direct service connection for bilateral hearing loss and direct service connection for tinnitus are warranted given the above.  Current diagnoses of bilateral moderate to moderately severe sensorineural hearing loss and bilateral tinnitus were rendered at the July 2008 VA audiological examination.  Pure tone thresholds and speech recognition scores obtained during this examination reveal that the Veteran's hearing loss constitutes a disability for VA purposes.  The first Hickson requirement therefore is met.

The Veteran contends that he was exposed to noise during service from "the big gun" and live ammunition being fired.  He is competent to recount such in-service experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He also is credible in this regard.  Service personnel records confirm that the Veteran was a cannon crewmember.  The circumstances of this position undoubtedly required him to be in close proximity to various weapons as they were fired.  See 38 U.S.C.A. § 1154(a).  Indeed, service treatment records confirm that he routinely was exposed to hazardous noise.  Military noise exposure accordingly is conceded.

Service treatment records indicate that there was impaired hearing in the Veteran's right ear on two occasions, one before his entry into service and one during service after his hearing had been found to be normal.  There was impaired hearing in his left ear on one occasion even later during service.  An H-1 hearing loss profile was assigned as a result of this left ear hearing loss.  These findings, along with the fact that military noise exposure has been conceded, is more than enough to satisfy the second Hickson requirement with respect to bilateral hearing loss.

Service treatment records are silent with respect to tinnitus.  However, the Veteran has indicated that he experienced ringing in his ears during service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.  Tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  Because of this and because military noise exposure has been conceded, the Board finds the Veteran's description of the in-service onset of his tinnitus to be credible.  The second Hickson requirement accordingly is met with respect to tinnitus.  

Negative opinions exist from the examiner who conducted the July 2008 VA general medical examination.  However, each is problematic.  The opinions regarding the Veteran's hearing in his right ear and left ear are contrary to Ledford and Hensley in that they are based solely on the fact that the Veteran did not meet the requirements for a hearing disability during service.  The opinion regarding the Veteran's tinnitus fails to account for all of the pertinent evidence of record.  Specifically, the examiner relied on the Veteran's statement at the examination that the onset of his tinnitus was seven to eight years prior.  No consideration was given to his statement in his April 2008 claim that he experienced tinnitus during service, despite the fact that the examiner noted that he had reviewed the claims file containing this claim.  Little probative weight is assigned to these opinions as a result.

There are no positive opinions of record establishing a nexus between the Veteran's current bilateral hearing loss and his service.  As noted above, however, his hearing in both ears was noted to have been impaired during service.  This symptomatology continued post-service.  The Veteran indicated in his October 2008 NOD that before 2005 he had to ask people to repeat themselves and had to turn up the television volume louder than normal.  He also noted wearing hearing aids since 2005.  At his July 2008 VA audiological examination, he additionally reported that he had had specific difficulty understanding speech, especially in noise, for at least seven years.  The examiner who conducted this examination linked this symptomatology with the Veteran's currently diagnosed bilateral moderate to moderately severe sensorineural hearing loss because he considered it in making this diagnosis.  With respect to the left ear, he also opined that some, albeit a nondisabling amount, of the Veteran's hearing loss is related to his service.  This supports the Veteran's contention in his October 2008 NOD that his in-service noise exposure caused his hearing loss.  As such, the Savage continuity of symptomatology requirements have been met. 

There are no positive opinions of record establishing a nexus between the Veteran's current tinnitus and his service.  As noted above, however, this disability was not noted in service treatment records but was competently and credibly noted by the Veteran during service.  Yet unlike with bilateral hearing loss, the evidence is equivocal regarding whether this symptomatology continued post-service.  The Veteran indicated in his October 2008 NOD that he continues to have ringing in his ears, thereby implying that it has not stopped since service.  He contradicted this by reporting that this ringing had been ongoing only for the previous seven to eight years at his July 2008 VA audiological examination.  

Despite this contradiction, the Board finds that the Veteran should be afforded the benefit of the doubt regarding whether his tinnitus is related to his service.  Other evidence in the form of medical principles strongly suggest that this disability was incurred during service.  Tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  Id., Section 7, Ch. 85, Inner Ear.  These two principles attest to the fact that tinnitus and hearing loss often share a common etiology.  Here, the Veteran's bilateral hearing loss has been established through continuity of symptomatology to be related to his service.  It follows that his tinnitus also very likely is related to his service.  The requirements of 38 C.F.R. § 3.303(d) thus at least have been satisfied.
 
In sum, direct service connection for bilateral hearing loss and for tinnitus is granted for the above reasons.  This grant with respect to bilateral hearing loss renders it unnecessary to proceed to consider whether presumptive service connection for this disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


